Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-15, 17-22 allowed.
            The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-10 of the response, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-5, 6-7, 10-14  under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al (US 2002/0066531)/ the rejection(s) of claim(s) 1-2, 14,17 under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 10/685862)/ the rejection(s) of claims 8-9, 15-16under 35 U.S.C. 103 as being unpatentable over Ke et al (US 2002/0066531) in view of Lens (US 5,998,932)/ the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Ke et al (US 2002/0066531) in view of Rogers (US 10/685862) ( particularly the arguments that Ke does not discloses or suggests the feature of adjusting a dielectric constant in the space by making an adjustment of the first annular member in response to determining consumption of a second annular member because Ke repeatedly indicates a preference for the ring 50 being a non-dielectric material, there is no disclosure or suggestion in Roger that the asserted second annular ring 242 is outside of the asserted first annular ring 238 and Rogers relates to changing of the RF capacitance coupling of the ring 242 using a variable capacitor to adjust the RF amplitude) have been fully considered and are persuasive.  The rejection(s) of claims 1-17, as set forth in the office action dated 08/31/2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713